Citation Nr: 0633849	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for scoliosis of the lumbar 
spine with lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1973 to 
April 1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia - which denied the veteran's petition to reopen a 
previously denied claim for service connection for a low back 
disorder.  The Board has since issued a decision in September 
2005 reopening the claim on the basis of new and material 
evidence.  See 38 C.F.R. § 3.156.  The Board then remanded 
the claim to the RO (via the Appeals Management Center (AMC)) 
for additional development and consideration.  The AMC 
completed that development to the extent possible, continued 
to deny the claim on the merits (de novo), and returned the 
case to the Board for further appellate consideration.

Although the veteran requested a hearing before the Board, he 
failed to appear for his hearing scheduled for August 2005.  
He has not explained his absence or requested to reschedule 
his hearing.  So the Board deems his hearing request 
withdrawn.  38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the claim has been completed.

2.  The veteran had thoracolumbar scoliosis - a congenital 
defect, when entering the military, as evidenced by the 
reports of his enlistment examinations and medical evaluation 
board; this condition clearly and unmistakably pre-existed 
service.

3.  The preponderance of the competent medical evidence also 
shows the veteran's pre-existing low back disorder did not 
chronically increase in severity during service causing 
additional disability from superimposed disease or injury.


CONCLUSION OF LAW

Scoliosis of the lumbar spine with lumbosacral strain was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107(West 2002); 38 C.F.R. § 3.303, 3.306(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002), redefined VA's duties to 
notify and assist the veteran in the development of a claim.  
The implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The VCAA requires that VA notify the veteran of any evidence 
that is necessary to substantiate his claim, as well as 
apprise him of the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  These requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
To the extent possible, the VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements still may be satisfied if any errors in 
the timing or content of the notice are not prejudicial to 
the claimant.  Id., see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).



In this case, in a December 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim, as well as what 
information and evidence he needed to submit and what 
information and evidence would be obtained by VA for him.  He 
also was instructed to advise VA of or submit any further 
evidence pertaining to his claim.

VA attempted to assist the veteran with his claim - 
including by scheduling a hearing and, as a result of the 
Board's September 2005 remand, an examination to obtain a 
medical nexus opinion indicating whether there is a 
relationship between his low back disorder and his military 
service, including on the basis of aggravation of a pre-
existing condition.  But through no fault of VA, both of 
those efforts were unsuccessful.  He failed to appear for his 
August 2005 hearing and also failed to appear for his VA 
examination scheduled for October 2005.  And in both 
instances, he did not explain his absence or request to have 
the hearing and/or examination rescheduled.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the veteran's responsibility to 
cooperate with VA, including when there is a need to have him 
examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  So in light 
of his disinclination to fully cooperate with the 
adjudicatory process, despite all reasonable efforts made by 
VA to obtain evidence necessary to substantiate his claim, 
and since it appears that any further attempts to assist him 
in developing his claim would result in needless delay, the 
Board finds the duty to assist has been satisfied to the 
extent possible.

VA adjudicators determined the record in this case was 
incomplete and, therefore, attempted to supplement the record 
by obtaining additional medical evidence.  
This supplementation of the record was required by the 
mandate contained in the statute and regulation.  See, in 
particular, 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
consequences of the veteran's refusal to report for his 
scheduled VA examination will be discussed below.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes his 
service medical and personnel records, private medical 
records, and VA treatment and examination reports.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain the supporting evidence, and the allocation of 
responsibilities between him and VA in obtaining this 
evidence.  There is no indication there is additional 
evidence to obtain;, there is no additional notice that 
should be provided; and there has been a complete review of 
all the evidence without prejudice to him.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against his claim for service connection, any 
question as to an appropriate disability evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of this case on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Factual Background

Pursuant to the Board's September 2005 Remand, the veteran 
was scheduled for a VA orthopedic examination in October 2005 
to obtain a medical opinion regarding any etiological link 
(nexus) or aggravation of his pre-existing scoliosis in 
service and any lumbar disorder.  The opinion was requested 
in light of VA's duty to assist him in developing his claim 
and might well have been of assistance in helping him 
establish his claim for service connection.  Unfortunately, 
he failed to report for his examination.  He was reminded of 
this in the May 2006 supplemental statement of the case 
(SSOC), but he has not since provided good cause for failing 
to report.  Nor has he indicated his willingness to report 
for another examination, if rescheduled.  The Board again 
points out that the duty to assist is not always a one-way 
street.  If he wants help in developing his claim, then he 
cannot passively wait for it in these circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood, supra.  Therefore, the Board 
will base its decision on the evidence of record.  See 38 
C.F.R. § 3.655.

The service medical records show the veteran reported at the 
time of enlistment that he was in good condition, but the 
report from his enlistment examination indicates that he had 
asymptomatic scoliosis.  A consultation was ordered and 
thoracolumbar scoliosis was found, based upon x-ray evidence, 
but this condition was characterized as mild, with no 
restriction of physical activities.

Scoliosis was again noted during an April 1974 examination.  
This condition was described further in a May 1974 service 
outpatient visit and radiology report, noting levoscoliosis 
of the thoracic spine with an associated dextro-scoliosis of 
the lumbar spine.  The veteran denied being limited in his 
activities.  Outpatient orthopedic records from June 1974 
indicate he was asymptomatic, did not require treatment, was 
medically fit for duty, and was fit to jump, presumably in 
parachute exercises.  Records from March 1975 indicate he had 
low back pain for several days, and that he had previously 
been given shots of Robaxin for this condition.

As a result of increasing complaints of pain, the veteran 
went before a Medical Board in March 1975.  His military and 
medical history was discussed.  The report notes that his 
scoliosis dates back to adolescence, and that it was 
symptomatic prior to service.  Radiological evidence 
confirmed scoliosis of the lumbosacral spine, and 
musculoskeletal symptoms were noted.  The diagnosis listed on 
his final medical examination is thoracolumbar scoliosis, T-3 
to L-4, right.  Based on this record, he was found unfit for 
service due to incapacitating pain, which did not improve 
with the use of muscle relaxants.  In addition, his condition 
was found not to have been incurred in the line of duty, but 
to have existed prior to his military service without 
aggravation during service.

Service medical and personnel records indicate the veteran's 
military occupational specialty (MOS) was a supply 
specialist, and that he had a secondary MOS of machine 
gunner.  In addition, he earned a parachute badge.

Following service, in October 1979, the veteran reported for 
an evaluation to establish whether he was fit to re-enlist.  
Upon physical examination, a 2-centimeter right rib lump with 
forward leveling was described.  A 30-degree curve was 
described between T10 and L5.  He was asymptomatic, but the 
examiner still found him not fit for duty.

Records following service include VA outpatient notes and 
examination reports.  In December 1979, the veteran was 
accorded a VA orthopedic examination in conjunction with his 
initial claim for disability.  He reported an in-service 
history including an injury that purportedly had occurred 
while he was pulling and tugging on a bed.  At the time of 
his examination, he reported back pains.  Radiology notes 
indicate moderate dextro-scoliosis of the lumbar spine 
centered at the L2-L3 level.  Upon physical examination, this 
was again noted, along with considerable spasms of 
lumbosacral muscles.  He was diagnosed with a lumbosacral 
strain.  A radiology report from September 1997 noted 
thoracolumbar scoliosis, and the veteran underwent a Magnetic 
resonance imaging (MRI) in January 1998.  Diagnostic 
impressions from that MRI included moderate dextroscoliosis 
of the lumbar spine with rotatory component and a 
transitional vertebra.  Diffuse posterior facet changes were 
noted in the lower lumbar spine and minimal central canal 
stenosis was also noted.  Radiology notes from May 2000 
indicate a sacralized L5, moderate rotoscoliosis of the spine 
at thoracolumbar region having a right lateral curve, and 
isolated hypertrophic marginal osteophytes laterally in L1 
and L2 and bilaterally in L3.  Outpatient records from June 
2000 show a diagnosis of chronic back pain, likely 
multifactorial with myofascial component related to 
scoliosis.  The veteran was taking pain medication and muscle 
relaxants for this condition.  Other VA outpatient records 
are consistent with these findings.

A May 2003 letter from a private physician, T.W., M.D., 
indicates the veteran complained of suffering from thoracic 
and lumbar pain.  The report states he was medically 
discharged after suffering low back pain following a 
parachute jump.  After noting the veteran's current 
condition, the physician opined that the veteran's problems 
"could have resulted" from or been exacerbated by his duty in 
the U.S. Army.

Law and Analysis

The veteran contends he was in good physical health when 
entering the military, and that his back began hurting after 
participating in parachute jumps and combat exercises where 
he carried full gear and a machine gun.

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a preexisting injury or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence the increase 
in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b) (2006).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).



If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened. 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

Evidence in this case indicates the veteran has scoliosis of 
the thoracolumbar spine with lumbosacral strain.  But the 
preponderance of the evidence is against finding that this 
condition was incurred coincident with his military service 
or that the 
pre-existing level of his disability increased during service 
beyond its natural progression.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions concerning a purported relationship between his 
current low back problems and military service cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).

Records show the veteran clearly and unmistakably had pre-
existing scoliosis.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.306(a).  This condition was patently noted during his 
military enlistment examination and later by the Medical 
Board.  So VA's Board does not have to rebut the presumption 
of soundness at service entrance.  See VAOPGCPREC 3-2003 
(July 16, 2003).  In any event, in light of evidence 
regarding the onset of his pain, the Board finds that the 
rebuttal of the presumption of soundness is not determinative 
of the issue on appeal.



Because the veteran was found fit for duty upon enlistment 
but then discharged in April 1975 on account of being unfit 
for service because of pain, it is presumed that his 
disability underwent an increase in severity.  See  38 C.F.R. 
§ 3.306(b) (2006).  Therefore, clear and unmistakable 
evidence is required to rebut the presumption of aggravation.  
Lapaosky v. Brown, 4 Vet. App. 331 (1993).  But keep in mind 
the Medical Board found that his scoliosis originated during 
his adolescence, and that he did indeed have symptoms prior 
to his enlistment.  And while he was ultimately discharged 
due to this condition, it was found to have existed prior to 
his entry into service.  This evidence was contemporaneous 
with his service and it was based on a review of both his 
service and medical history.  The Medical Board took into 
account his indication that he had no problems at enlistment 
and the fact that his pain was not improving with muscle 
relaxants.  In consideration of this evidence, the Medical 
Board still specifically concluded no aggravation of the pre-
existing condition during service.  This is the only medical 
evidence contemporaneous to the veteran's period of service 
and predicated on a thorough review of his medical and 
service history.  Therefore, it is highly probative.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) 
(contemporaneous medical findings may be given more probative 
weight than, in comparison, a medical opinion coming many 
years after separation from service).

The Board finds that this evidence not only clearly and 
unmistakably establishes that all manifestations of the 
veteran's back problem were present at the time of 
his enlistment, but that there is no indication his condition 
actually worsened during service beyond its natural 
progression.  Indeed, he indicated at the time of his October 
1979 reenlistment evaluation that his pain had subsided.  See 
also Jensen, 4 Vet. App. at 306-307 (1993).

The Board is well aware of the veteran's May 2003 private 
medical opinion to the contrary.  However, this opinion was 
not based on a review of the veteran's medical history, and 
it appears the opinion was based instead on information 
supplied by the veteran himself regarding the events in 
service.  For this reason, the Board places little weight of 
probative value on this opinion.  See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  Moreover, the opinion relating the veteran's 
current condition to service was couched in terms of 
"could have resulted."  In Obert v. Brown, 5 Vet. App. 30 
(1993), the Court held that a medical opinion expressed in 
terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  See also Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 
Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999) 
(by using the term "could," without supporting clinical 
data or other rationale, a medical opinion simply is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence).  Accordingly, the Board 
finds that this medical opinion carries no probative weight 
to support the veteran's claim.

Based upon all the evidence of record, the Board finds that 
the preponderance of evidence indicates the veteran does not 
have scoliosis of the lumbar spine with a lumbosacral strain 
that was incurred in or aggravated by service.  Accordingly, 
the claim for service connection is denied.  In determining 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise (i.e., about evenly balanced for and against), with 
the veteran prevailing in either event, or whether instead 
the preponderance of the evidence is against the claim, in 
which case the claim is denied. 38 U.S.C.A. § 5107(b).  Here, 
for the reasons and bases stated, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
so the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102 are not applicable.




ORDER

The claim for service connection for scoliosis of the lumbar 
spine with a lumbosacral strain is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


